                                                                                      Case 2:18-cv-01714-JCM-PAL Document 18 Filed 12/10/18 Page 1 of 3



                                                                                  1   Patrick J. Reilly
                                                                                      Nevada Bar No. 6103
                                                                                  2   preilly@bhfs.com
                                                                                      BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                  3   100 North City Parkway
                                                                                      Suite 1600
                                                                                  4   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  5   Facsimile: 702.382.8135

                                                                                  6   Attorneys for BMW Financial Services NA, LLC

                                                                                  7
                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                  8
                                                                                                                           DISTRICT OF NEVADA
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   JAMES KU,                                       Case No.: 2:18-cv-01714-JCM-PAL
                                                                                 11                       Plaintiff,                  STIPULATION AND ORDER
                                            100 North City Parkway, Suite 1600




                                                                                                                                      EXTENDING DEADLINE FOR BMW
                                                Las Vegas, NV 89106-4614




                                                                                 12   v.                                              FINANCIAL SERVICES NA, LLC TO
                                                                                                                                      RESPOND TO COMPLAINT
                                                      702.382.2101




                                                                                 13   TRANS UNION, LLC, a Delaware limited
                                                                                      liability company; EQUIFAX                      (First Request)
                                                                                 14   INFORMATION SERVICES, LLC, a
                                                                                      Georgia limited liability company;
                                                                                 15   AMERICAN EXPRESS COMPANY, a
                                                                                      New York company; BANK OF
                                                                                 16   AMERICA, N.A., a national banking
                                                                                      association; BMW FINANCIAL
                                                                                 17   SERVICES NA, LLC, a Delaware limited
                                                                                      liability company U.S. DEPARTMENT
                                                                                 18   OF AGRICULTURE, a government
                                                                                      agency; and CAPITAL ONE BANK
                                                                                 19   (USA), N.A, a foreign corporation,
                                                                                 20                       Defendants.
                                                                                 21

                                                                                 22                                            STIPULATION

                                                                                 23              Plaintiff James Ku and Defendant BMW Financial Services N.A., LLC (“BMW FS”)

                                                                                 24   hereby stipulate and agree to extend the time for BMW FS to answer or otherwise plead in

                                                                                 25   response to the Complaint on file in this action, up to and including December 17, 2018.

                                                                                 26   ///

                                                                                 27   ///

                                                                                 28   ///
                                                                                      18152504                                        1
                                                                                      Case 2:18-cv-01714-JCM-PAL Document 18 Filed 12/10/18 Page 2 of 3



                                                                                  1              This is the first request for an extension, and is made in good faith and not for the

                                                                                  2   purposes of delay.

                                                                                  3   DATED this 10th day of December, 2018.               DATED this 10th day of December, 2018.
                                                                                  4   MARX LAW FIRM, PLLC                                  BROWNSTEIN FARBER HYATT
                                                                                                                                           SCHRECK, LLP
                                                                                  5

                                                                                  6
                                                                                      /s/ Bradley M. Marx                                  /s/ Patrick J. Reilly
                                                                                  7   601 S. 10th Street                                   100 N. City Parkway, Suite 1600
                                                                                      Las Vegas, NV 89101                                  Las Vegas, NV 89106
                                                                                  8
                                                                                      brad@marxfirm.com                                    preilly@bhfs.com
                                                                                  9   (702) 900-2541                                       (702) 382-2101
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Attorneys for James Ku                               Attorneys for BMW Financial Services NA,
                                                                                                                                           LLC
                                                                                 11
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14

                                                                                 15                                                ORDER
                                                                                                 IT IS SO ORDERED.
                                                                                 16

                                                                                 17
                                                                                                                                           ____________________________________
                                                                                 18                                                        UNITED STATES MAGISTRATE JUDGE

                                                                                 19                                                                December 13, 2018
                                                                                                                                           Dated:______________________________

                                                                                 20
                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      18152504                                         2
                                                                                      Case 2:18-cv-01714-JCM-PAL Document 18 Filed 12/10/18 Page 3 of 3



                                                                                  1                                      CERTIFICATE OF SERVICE

                                                                                  2              Pursuant to Fed. R. Civ. P. 5(b), and Section IV of District of Nevada Electronic Filing

                                                                                  3   Procedures, I certify that I am an employee of BROWNSTEIN HYATT FARBER SCHRECK,

                                                                                  4   LLP, and that the foregoing STIPULATION AND ORDER EXTENDING DEADLINE FOR

                                                                                  5   BMW FINANCIAL SERVICES NA, LLC TO RESPOND TO COMPLAINT was served via

                                                                                  6   electronic service on the ____ day of December, 2018, to the addresses shown below:

                                                                                  7   Bradley M. Marx
                                                                                      Marx Law Firm, PLLC
                                                                                  8
                                                                                      601 S. 10th Street
                                                                                  9   Las Vegas, NV 89101
                                                                                      brad@marxfirm.com
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   (702) 900-2541
                                                                                 11   Attorneys for James Ku
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13
                                                                                                                             /s/Susan Roman______
                                                                                 14                                          An employee of Brownstein Hyatt Farber Schreck, LLP

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19

                                                                                 20
                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26
                                                                                 27
                                                                                 28
                                                                                      18152504                                          3
